     Case: 1:20-cv-03761 Document #: 59 Filed: 10/12/20 Page 1 of 3 PageID #:7896




                         IN THE UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

WHAM-O HOLDING, LTD. and
INTERSPORT CORP. d/b/a WHAM-O,
                                                            Civil Action No.: 1:20-cv-03761
        Plaintiffs,
                                                            Judge Manish S. Shah
v.
                                                            Magistrate Judge Jeffrey T. Gilbert
THE PARTNERSHIPS AND UNINCORPORATED
ASSOCIATIONS IDENTIFIED ON SCHEDULE “A”,

        Defendants.

                                   NOTICE OF DISMISSAL

        Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i), Plaintiff hereby files this Notice of Voluntary

Dismissal, without prejudice, as to the following Defendant(s) identified on Schedule A of the

Complaint:

                NO.                                    DEFENDANT
                 28                                         auzinn15
                348                                         Pvnoocy
                 21                                     aeolianisland
                 31                                    bestnbestonline
                 32                                      beyondmall
                 43                                          clio4u
                145                                     top.art.online
                154                                      whitesibirien
                 42                                     charminggaga
                 49                                    dadnmonsbasket
                 59                                     equalityoutlet
                 80                                       hualiisland
                 94                                       libra.studio
                103                                    mallhighquality
                160                                      ymca200808
                 62                                  foreverforyou2017
                 84                                   jewelry-panbeads
                121                                        peachpink
                 30                                      beadsmarket
                114                                      my-little-pet
   Case: 1:20-cv-03761 Document #: 59 Filed: 10/12/20 Page 2 of 3 PageID #:7897




DATED: October 11, 2020              Respectfully submitted,

                                            /s/ Keith A. Vogt
                                            Keith A. Vogt (Bar No. 6207971)
                                            Keith Vogt, Ltd.
                                            111 West Jackson Boulevard, Suite 1700
                                            Chicago, Illinois 60604
                                            Telephone: 312-675-6079
                                            E-mail: keith@vogtip.com

                                            ATTORNEY FOR PLAINTIFF
    Case: 1:20-cv-03761 Document #: 59 Filed: 10/12/20 Page 3 of 3 PageID #:7898




                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and correct copy of the above and foregoing
document was electronically filed on October 11, 2020 with the Clerk of the Court using the
CM/ECF system, which will automatically send an email notification of such filing to all registered
attorneys of record.

                                                     /s/ Keith A. Vogt
                                                     Keith A. Vogt
